Benjamin F. Fields v. Commissioner.Fields v. CommissionerDocket No. 25716.United States Tax Court1953 Tax Ct. Memo LEXIS 36; 12 T.C.M. (CCH) 1364; T.C.M. (RIA) 53386; December 4, 1953Paul E. Waring, Esq., for the respondent.  MURDOCK Memorandum Findings of Fact and Opinion MURDOCK, Judge: The Commissioner determined deficiencies in income tax and additions to the tax under sections 291(a) and 293(b) as follows: AdditionAdditionunderunderYearDeficiency291(a)293(b)1942$ 32,497.64$4,874.65$ 16,248.821943115,455.1557,477.581944278,224.33139,112.171945102,317.8151,158.91 There was no appearance for the petitioner and no evidence offered to contest the Commissioner's determination of the deficiencies or the 15 per cent addition to the tax under section 291(a). Consequently, those determinations must be affirmed for failure of the petitioner properly*37  to prosecute. The Commissioner introduced evidence to sustain his burden of proof to show that a part of each deficiency was due to fraud with intent to evade tax. That evidence has been considered and from it it is hereby found as a fact that a part of each deficiency for the years 1942 through 1945 was due to fraud with intent to evade tax. The returns were filed with the collector of internal revenue for the District of Maryland. Decision will be entered for the respondent.